 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on
this 30th day of March, 2003 by and between Recycle America Alliance, L.L.C. and
Steve Ragiel (the “Executive”). Recycle America Alliance, L.L.C. is an indirect
subsidiary of Waste Management, Inc. (“WMI”). Recycle America Alliance, L.L.C.
and all of its affiliates shall be referred to herein as “the Company.”

     1.     Employment and Termination of Previous Employment Agreement.

     The Company shall employ Executive, and Executive shall be employed by the
Company upon the terms and subject to the conditions set forth in this
Agreement.

     Executive acknowledges and represents that the certain Employment Agreement
between he and WMI dated on or about October 14, 1998 is terminated, and that
any and all obligations of WMI created thereunder, whether express or implied,
are null and void and of no further force or effect, and that the only rights,
obligations, and duties between the Company and Executive are those expressly
set forth in this Agreement.

     2.     Term of Employment.

     The period of Executive’s employment under this Agreement shall commence on
January 1, 2003 (“Employment Date”), and shall continue for a period of two
(2) years thereafter, and shall automatically be renewed for successive one (1)
year periods thereafter, unless Executive’s employment is terminated in
accordance with Section 5 below. The period during which Executive is employed
hereunder shall be referred to as the “Employment Period.”

     3.     Duties and Responsibilities.

     (a)  Executive shall serve as President of Recycle America Alliance, L.L.C.
In such capacity, Executive shall perform such duties and have the power,
authority, and functions as set forth in the Operating Agreement of the Company,
in the policies and procedures of WMI (which shall be applicable to the
Company), as otherwise set forth by the Board of Managers of the Company, and as
may be assigned to Executive from time to time by the Chief Executive Officer,
Chief Administrative Officer or Chief Operating Officer of WMI (in any such
case, hereinafter referred to as the “Chief Executive Officer”).

     (b)  Executive shall devote substantially all of his working time,
attention and energies to the business of the Company, and its affiliated
entities. Executive may make and manage his personal investments (provided such
investments in other activities do not violate the provisions of Section 8 of
this Agreement), be involved in charitable and professional activities, and,
with the prior written consent of the Chief Executive Officer, serve on boards
of other for profit entities, provided such activities do not materially
interfere with the performance of his duties hereunder.

 



--------------------------------------------------------------------------------



 



     4.     Compensation and Benefits.

     (a)  Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of Two Hundred Seventy-Five Thousand
and 00/100ths Dollars ($275,000.00) per year, or such higher rate as may be
determined from time to time by the Chief Executive Officer (“Base Salary”).
Such Base Salary shall be paid in accordance with the Company’s standard payroll
practice for its executive officers. Once increased, Base Salary shall not be
reduced.

     (b)  Annual Bonus. During the Employment Period, Executive will be entitled
to participate in an annual incentive compensation plan of the Company. The
Executive’s target annual bonus will be seventy-five percent (75%) of his Base
Salary in effect for such year (the “Target Bonus”), and his actual annual bonus
may range from 0% to 150% (two times Target Bonus), and will be determined based
upon (i) the achievement of certain WMI and Company performance goals, as may be
established and approved by from time to time by the Compensation Committee of
the WMI Board of Directors, and (ii) the achievement of personal performance
goals as may be established by the Chief Executive Officer.

     (c)  Stock Options. Executive shall be eligible to be considered for stock
option grants under Waste Management, Inc.’s annual stock option award program
as administered by, and at the discretion of, the Compensation Committee of the
WMI Board of Directors.

     (d)  Benefit Plans and Vacation. Subject to the terms of such plans,
Executive shall be eligible to participate in or receive benefits under any
long-term incentive plan, pension plan, profit sharing plan, salary deferral
plan, medical and dental benefits plan, life insurance plan, short-term and
long-term disability plans, or any other health, welfare or fringe benefit plan,
generally made available to similarly-situated WMI executive employees. Neither
WMI nor the Company shall be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing any benefit plan, or perquisite, so long as
such changes are similarly applicable to similarly-situated employees generally.

     During the Employment Period, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than four (4) weeks paid vacation per calendar year.

     (e)  Expense Reimbursement. The Company shall promptly reimburse Executive
for the ordinary and necessary business expenses incurred by Executive in the
performance of the duties hereunder in accordance with the Company’s customary
practices applicable to its executive officers.

     (f)  Other Perquisites. Executive shall be entitled to all perquisites
provided to Senior Vice Presidents of WMI as approved by the Chief Executive
Officer or the Compensation Committee of the WMI Board of Directors, and as they
may exist from time to time.

     5.     Termination of Employment.

     Executive’s employment hereunder may be terminated during the Employment
Period

2



--------------------------------------------------------------------------------



 



under the following circumstances:

     (a)  Death. Executive’s employment hereunder shall terminate upon
Executive’s death.

     (b)  Total Disability. The Company may terminate Executive’s employment
hereunder upon Executive becoming “Totally Disabled.” For purposes of this
Agreement, Executive shall be considered “Totally Disabled” if Executive has
been physically or mentally incapacitated so as to render Executive incapable of
performing the essential functions of Executive’s position with or without
reasonable accommodation. Executive’s receipt of disability benefits under the
Company’s long-term disability plan or receipt of Social Security disability
benefits shall be deemed conclusive evidence of Total Disability for purpose of
this Agreement; provided, however, that in the absence of Executive’s receipt of
such long-term disability benefits or Social Security benefits, the Board of
Managers may, in its reasonable discretion (but based upon appropriate medical
evidence), determine that Executive is Totally Disabled.

     (c)  Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder for “Cause” at any time after providing a
Notice of Termination for Cause to Executive.



  (i)   For purposes of this Agreement, the term “Cause” means any of the
following: (A) willful or deliberate and continual refusal to perform
Executive’s employment duties reasonably requested by the Company or the Chief
Executive Officer after receipt of written notice to Executive of such failure
to perform, specifying such failure (other than as a result of Executive’s
sickness, illness or injury) and Executive fails to cure such nonperformance
within ten (10) days of receipt of said written notice; (B) breach of any
statutory or common law duty of loyalty to the Company; (C) has been convicted
of, or pleaded nolo contendre to, any felony; (D) willfully or intentionally
caused material injury to the Company, its property, or its assets;
(E) disclosed to unauthorized person(s) proprietary or confidential information
of the Company; or (F) breach of any of the covenants set forth in Section 8
hereof.     (ii)   For purposes of this Agreement, the phrase “Notice of
Termination for Cause” shall mean a written notice that shall indicate the
specific termination provision in Section 5(c)(i) relied upon, and shall set
forth in reasonable detail the facts and circumstances which provide the basis
for termination for Cause. Further, a Notification of Termination for Cause
shall be required to include a copy of a resolution duly adopted by at least a
majority of the entire membership of the Company’s Board of Managers at a
meeting of the Board of Managers which was called for the purpose of considering
such employment termination, and at which Executive and his representative had
the right to attend and address the Board, finding that, in the good faith
belief of the Board, Executive engaged in conduct set forth in Section 5(c)(i)
herein and specifying the particulars thereof in reasonable detail. The date of
termination for Cause shall be the date indicated in the Notice of Termination
for Cause.

3



--------------------------------------------------------------------------------



 



     (d)  Voluntary Termination by Executive. Executive may terminate his
employment hereunder with or without Good Reason at any time upon written notice
to the Company.



  (i)   A termination for “Good Reason” means a resignation of employment by
Executive by written notice (“Notice of Termination for Good Reason”) given to
Chief Executive Officer within ninety (90) days after the occurrence of the Good
Reason event, unless such circumstances are substantially corrected prior to the
date of termination specified in the Notice of Termination for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean the occurrence or failure
to cause the occurrence, as the case may be, without Executive’s express written
consent, of any of the following circumstances: (A) the Company substantially
changes Executive’s core duties or removes Executive’s responsibility for those
core duties, so as to effectively cause Executive to no longer be performing the
duties of his position (except in each case in connection with the termination
of Executive’s employment for Cause or Total Disability or as a result of
Executive’s death, or temporarily as a result of Executive’s illness or other
absence), provided that the change in the geographic area of Executive’s
responsibility or the change in reporting structure shall not constitute Good
Reason under any circumstances; further provided that if the Company becomes a
fifty percent or more subsidiary of any other entity, or merges with, transfers
assets to, or the business is otherwise transferred to a third party (which may
be owned in whole or in part, directly or indirectly by WMI), Executive shall be
deemed to have a substantial change in the core duties of his position unless he
is the equivalent of a Senior Vice-President of WMI or such other successor
entity and retains the core duties and responsibilities of his existing
position; (B) other than as contemplated by (a) above, removal or the
non-reelection of the Executive from the officer position with the Company
specified herein, or removal of the Executive from any of his then officer
positions; (C) any material breach by the Company of any provision of this
Agreement, including without limitation Section 10 hereof; or (D) failure of any
successor to the Company or to WMI (whether direct or indirect and whether by
merger, acquisition, consolidation or otherwise) to assume in a writing
delivered to Executive upon the assignee becoming such, the obligations of the
Company hereunder.     (ii)   A “Notice of Termination for Good Reason” shall
mean a notice that shall indicate the specific termination provision relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for Termination for Good Reason. The Notice of Termination for
Good Reason shall provide for a date of termination not less than ten (10) nor
more than sixty (60) days after the date such Notice of Termination for Good
Reason is given, provided that in the case of the events set forth in Sections
5(d)(i)(A) or (B), the date may be five (5) business days after the giving of
such notice.

     (e)  Termination by the Company without Cause. The Company may terminate
Executive’s employment hereunder without Cause at any time upon written notice
to Executive.

4



--------------------------------------------------------------------------------



 



     (f)  Effect of Termination. Upon any termination of employment for any
reason, Executive shall immediately resign from all Board memberships and other
positions with the Company, or any of its parent corporations or subsidiaries
held by him at such time.

     6.     Compensation Following Termination of Employment.

     In the event that Executive’s employment hereunder is terminated, Executive
shall be entitled to the following compensation and benefits upon such
termination:

     (a)  Termination by Reason of Death. In the event that Executive’s
employment is terminated by reason of Executive’s death, the Company shall pay
the following amounts to Executive’s beneficiary or estate:



  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement, any accrued but unused vacation, any earned but unpaid bonuses for
any prior period, and, to the extent not otherwise paid, a pro-rata bonus or
incentive compensation payment to the extent payments are awarded to senior
executives of WMI and paid at the same time as senior executives are paid.    
(ii)   Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements (including those referred to in Section 4(d) hereof),
as determined and paid in accordance with the terms of such plans, policies and
arrangements.     (iii)   An amount equal to the Base Salary (at the rate in
effect as of the date of Executive’s death) which would have been payable to
Executive if Executive had continued in employment for two additional years.
Said payments will be paid to Executive’s estate or beneficiary at the same time
and in the same manner as such compensation would have been paid if Executive
had remained in active employment.     (iv)   As of the date of termination by
reason of Executive’s death, stock options previously awarded to Executive as of
the date of death shall be fully vested, and Executive’s estate or beneficiary
shall have up to one (1) year from the date of death to exercise all such
previously-awarded options, provided that in no event will any option be
exercisable beyond its term. No stock options contemplated by this Agreement,
but not yet awarded to Executive as of the time of his death, shall be granted.

     (b)  Termination by Reason of Total Disability. In the event that
Executive’s employment is terminated by reason of Executive’s Total Disability
as determined in accordance with Section 5(b), the Company shall pay the
following amounts to Executive:



  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under

5



--------------------------------------------------------------------------------



 





      this Agreement, any accrued but unused vacation, and any earned but unpaid
bonuses for any prior period. Executive shall also be eligible for a pro-rata
bonus or incentive compensation payment to the extent such awards are made to
senior executives of WMI for the year in which Executive is terminated, and to
the extent not otherwise paid to the Executive.     (ii)   Any benefits to which
Executive may be entitled pursuant to the plans, policies and arrangements
(including those referred to in Section 4(d) hereof) shall be determined and
paid in accordance with the terms of such plans, policies and arrangements.    
(iii)   An amount equal to the Base Salary (at the rate in effect as of the date
of Executive’s Total Disability) which would have been payable to Executive if
Executive had continued in active employment for two years following termination
of employment, less any payments under any long-term disability plan or
arrangement paid for by the Company. Payment shall be made at the same time and
in the same manner as such compensation would have been paid if Executive had
remained in active employment until the end of such period.     (iv)   As of the
date of termination by reason of Executive’s Total Disability, stock options
previously awarded to Executive as of the date of termination shall be fully
vested, and Executive or his legal guardian shall have up to one (1) year from
the date of death to exercise all such previously-awarded options, provided that
in no event will any option be exercisable beyond its term. No stock options
contemplated by this Agreement, but not yet awarded to Executive as of the time
of his employment termination, shall be granted.

     (c)  Termination for Cause. In the event that Executive’s employment is
terminated by the Company for Cause, the Company shall pay the following amounts
to Executive:



  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation, and any earned but unpaid
bonuses for any prior period.     (ii)   Any benefits to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(d) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.     (iii)   All options, whether vested or not vested prior to the
date of such termination of employment, shall be automatically cancelled on the
date of employment termination. However, it is expressly understood and agreed
that Executive would have no obligation to repay or otherwise reimburse the
Company for funds received as a result of Executive’s having exercised any
previously-vested stock options prior to his employment termination.

6



--------------------------------------------------------------------------------



 



     (d)  Voluntary Termination by Executive. In the event that Executive
voluntarily terminates employment other than for Good Reason, the Company shall
pay the following amounts to Executive:



  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation, and any earned but unpaid
bonuses for any prior period.     (ii)   Any benefits to which Executive may be
entitled pursuant to the plans, policies and arrangements (including those
referred to in Section 4(d) hereof up to the date of termination) shall be
determined and paid in accordance with the terms of such plans, policies and
arrangements.     (iii)   Any stock options that have not vested prior to the
date of such termination of employment shall be automatically cancelled as of
that date, and Executive shall have ninety (90) days following the date of
termination of employment to exercise any previously vested options; provided
that in no event will any option be exercisable beyond its term. No stock
options contemplated by this Agreement, but not yet awarded to Executive as of
the time of his employment termination, shall be granted.

     (e)  Termination by the Company Without Cause; Termination by Executive for
Good Reason. In the event that Executive’s employment is terminated by the
Company for reasons other than death, Total Disability or Cause, or Executive
terminates his employment for Good Reason, the Company shall pay the following
amounts to Executive:



  (i)   Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation, and any earned but unpaid
bonuses for any prior period.     (ii)   Any benefits to which Executive may be
entitled pursuant to the plans, policies and arrangements referred to in
Section 4(d) hereof shall be determined and paid in accordance with the terms of
such plans, policies and arrangements.     (iii)   An amount equal to two times
the sum of Executive’s Base Salary plus his Target Annual Bonus (in each case as
then in effect), of which one-half shall be paid in a lump sum within ten
(10) days after such termination and one-half shall be paid during the two
(2) year period beginning on the date of Executive’s termination and shall be
paid at the same time and in the same manner as Base Salary would have been paid
if Executive had remained in active employment until the end of such period.    
(iv)   The Company will continue for Executive and Executive’s spouse and
dependents, all health benefit plans, whether group or individual, disability,
and other similar benefit plans, in which Executive was participating on the
date of

7



--------------------------------------------------------------------------------



 





      termination, until the earliest to occur of (A) two years after the date
of termination; (B) Executive’s death (provided that benefits provided to
Executive’s spouse and dependents shall not terminate upon Executive’s death);
or (C) with respect to any particular plan, the date Executive becomes eligible
to participate in a comparable benefit provided by a subsequent employer. The
first eighteen (18) months of any medical and dental insurance coverage provided
by the Company pursuant to the foregoing sentence will be provided pursuant to
the provisions of COBRA, 29 U.S.C. §1161; provided, however, that Executive
shall only be required to pay the normal employee premium required of
similarly-situated active employees of the Company, and the Company shall pay
the difference in the cost of the coverage directly to the medical and/or dental
plans or their administrator. Dental and health insurance coverage for any
remaining period required to be provided by the Company to Executive hereunder
shall be provided by Company pursuant to private insurance purchased by the
Company for Executive for which the Executive shall only be required to pay an
amount equal to the premiums that Executive would be required to pay under the
Company’s dental and health insurance plans then in effect.     (v)   Executive
shall continue to vest in all stock option awards or restricted stock awards
over the two (2) year period commencing on the date of such termination.
Executive shall have two (2) years and six (6) months after the date of
termination to exercise all options to the extent then vested, provided that in
no event may any option be exercisable beyond its term.

     (f)  No Other Benefits or Compensation. Except as may be provided under
this Agreement, under the terms of any incentive compensation, employee benefit,
or fringe benefit plan applicable to Executive at the time of Executive’s
termination or resignation of employment, Executive shall have no right to
receive any other compensation, or to participate in any other plan, arrangement
or benefit, with respect to future periods after such termination or
resignation.

     (g)  No Mitigation; No Set-Off. In the event of any termination of
employment hereunder, Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. The amounts payable hereunder shall not be
subject to setoff, counterclaim, recoupment, defense or other right which the
Company may have against the Executive or others, except upon obtaining by the
Company of a final non-appealable judgment against Executive.

     7.     Resignation by Executive for Good Reason and Compensation Payable
Following Change in Control.

     (a)  Resignation for Good Reason following Change in Control. In the event
a “Change in Control” occurs and Executive terminates his employment for Good
Reason thereafter, or the Company terminates Executive’s employment other than
for Cause, or such termination for Good Reason or without Cause occurs in
contemplation of such Change in Control (any termination within six (6) months
prior to such Change in Control being presumed

8



--------------------------------------------------------------------------------



 



to be in contemplation unless rebutted by clear and demonstrable evidence to the
contrary), the Company shall pay the following amounts to Executive:



  (i)   The payments and benefits provided for in Section 6(e), except that
(A) the amount and period with respect to which severance is calculated pursuant
to Section 6(e)(iii) will be three (3) years and the amount shall be paid in a
lump-sum and (B) the benefit continuation period in Section 6(e)(iv) shall be
for three years.     (ii)   In lieu of Section 6(e)(v), Executive will be 100%
vested in all benefits, awards, and grants (including stock option grants and
stock awards, all of such stock options exercisable for three (3) years
following Termination, provided that in no event will any option be exercisable
beyond its term) accrued but unpaid as of the date of termination under any
non-qualified pension plan, supplemental and/or incentive compensation or bonus
plans, in which Executive was a participant as of the date of termination.
Executive shall also receive a bonus or incentive compensation payment (the
“bonus payment”), payable at 100% of the maximum bonus available to Executive,
pro-rated as of the effective date of the termination. The bonus payment shall
be payable within five (5) days after the effective date of Executive’s
termination. Except as may be provided under this Section 7 or under the terms
of any incentive compensation, employee benefit, or fringe benefit plan
applicable to Executive at the time of Executive’s termination of employment,
Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such resignation or termination.

     (b)  Certain Additional Payments by the Company.



  (i)   In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (iv) below an additional amount
(the “Gross-up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this Section 7(b), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments.     (ii)   For purposes of determining whether any of the
Company Payments and Gross-up Payments (collectively the “Total Payments”) will
be subject to the Excise Tax

9



--------------------------------------------------------------------------------



 





      and the amount of such Excise Tax, (x) the Total Payments shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Code Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected by
such accountants (the “Accountants”) such Total Payments (in whole or in part)
either do not constitute “parachute payments,” represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the “base amount” or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.     (iii)   For purposes of determining the amount
of the Gross-up Payment, the Executive shall be deemed to pay U.S. federal
income taxes at the highest marginal rate of U.S. federal income taxation in the
calendar year in which the Gross-up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence for the calendar year in which the Company Payment
is to be made, net of the maximum reduction in U.S. federal income taxes which
could be obtained from deduction of such state and local taxes if paid in such
year. In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-up Payment is made, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-up Payment attributable to such reduction (plus the
portion of the Gross-up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a U.S. federal, state and local income tax deduction), plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. Notwithstanding the foregoing, in the event any portion of the Gross-up
Payment to be refunded to the Company has been paid to any U.S. federal, state
and local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to the
Executive, and interest payable to the Company shall not exceed the interest
received or credited to the Executive by such tax authority for the period it
held such portion. The Executive and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expense
thereof) if the Executive’s claim for refund or credit is denied.         In the
event that the Excise Tax is later determined by the Accountant or the Internal
Revenue Service to exceed the amount taken into account hereunder at the time
the Gross-up Payment is made (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-up Payment),
the Company shall make an additional Gross-up Payment in respect of

10



--------------------------------------------------------------------------------



 





      such excess (plus any interest or penalties payable with respect to such
excess) at the time that the amount of such excess is finally determined.    
(iv)   The Gross-up Payment or portion thereof provided for in subsection
(iii) above shall be paid not later than the thirtieth (30th) day following an
event occurring which subjects the Executive to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the
Accountant, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
subsection (iii) hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the ninetieth day after the occurrence of
the event subjecting the Executive to the Excise Tax. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).     (v)  
In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.     (vi)
  The Company shall be responsible for all charges of the Accountant.     (vii)
  The Company and the Executive shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Section 7(b).

     (c)     Change in Control. For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:



  (i)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of WMI (not including in the securities beneficially owned by such
person any securities acquired directly from WMI or its Affiliates) representing
twenty-five percent (25%) or more of the combined voting power of WMI’s then
outstanding voting securities;

11



--------------------------------------------------------------------------------



 





  (ii)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Employment
Date, constitute the Board of WMI and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of WMI) whose appointment or election by the Board
or nomination for election by WMI’s stockholders was approved or recommended by
a vote of the at least two-thirds (2/3rds) of the directors then still in office
who either were directors on the Employment Date or whose appointment, election
or nomination for election was previously so approved or recommended;     (iii)
  there is a consummated merger or consolidation of the Company pursuant to
which no securities of the Company are owned by WMI or its direct or indirect
subsidiaries, or a merger or consolidation of WMI or any direct or indirect
subsidiary of WMI (other than the Company) with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of WMI outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) more than fifty percent (50%) of the combined voting
power of the voting securities of WMI or such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of WMI (or similar
transaction) in which no Person, directly or indirectly, acquired twenty-five
percent (25%) or more of the combined voting power of WMI’s then outstanding
securities (not including in the securities beneficially owned by such person
any securities acquired directly from WMI or its Affiliates); or     (iv)   the
stock holders of the Company or WMI approve a plan of complete liquidation of
the Company or WMI or there is consummated an agreement for the sale or
disposition by the Company or WMI of all or substantially all of the Company’s
or WMI’s assets (or any transaction having a similar effect), other than a sale
or disposition by the Company or WMI of all or substantially all of the
Company’s or WMI’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company or WMI in substantially the same proportions as
their ownership of the Company or WMI immediately prior to such sale.

     For purposes of this Section 7(c), the following terms shall have the
following meanings:



      (i)   “Affiliate” shall mean an affiliate of WMI, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);         (ii)  “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act;         (iii)
“Person” shall have the meaning set forth in Section 3(a)(9) of the

12



--------------------------------------------------------------------------------



 





      Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) WMI, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of WMI, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (4) a corporation owned, directly or indirectly, by the
stockholders of WMI in substantially the same proportions as their ownership of
shares of Common Stock of WMI.

     8.     Covenants

     (a)  This Agreement. The terms of this Agreement constitute Confidential
Information, which Executive shall not disclose to anyone other than Executive’s
spouse, attorneys, advisors, or as required by law. Disclosure of these terms is
a material breach of this Agreement and could subject Executive to disciplinary
action, including without limitation, termination of employment for Cause.

     (b)  Company Property. All written materials, records, data, and other
documents prepared or possessed by Executive during Executive’s employment with
the Company are the Company’s property. All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property. All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, improvements,
discoveries, and inventions are the Company’s property. At the termination of
Executive’s employment with the Company for any reason, Executive shall return
all of the Company’s documents, data, or other Company property to the Company.

     (c)  Confidential Information; Non-Disclosure. Executive acknowledges that
the business of the Company is highly competitive and that the Company has
agreed to provide and immediately will provide Executive with access to
“Confidential Information” relating to the business of the Company, WMI, and
their respective affiliates.

     For purposes of this Agreement, “Confidential Information” means and
includes the Company’s and WMI’s confidential and/or proprietary information
and/or trade secrets that have been developed or used and/or will be developed
and that cannot be obtained readily by third parties from outside sources.
Confidential Information includes, by way of example and without limitation, the
following information regarding customers, employees, contractors, and the
industry not generally known to the public; strategies, methods, books, records,
and documents; technical information concerning products, equipment, services,
and processes; procurement procedures and pricing techniques; the names of and
other information concerning customers, investors, and business affiliates (such
as contact name, service provided, pricing for that customer, type and amount of
services used, credit and financial data, and/or other information relating to
the Company’s relationship with that customer); pricing strategies and price
curves; positions, plans, and strategies for expansion or acquisitions; budgets;
customer lists; research; weather data; financial and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques;

13



--------------------------------------------------------------------------------



 



prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating the Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other such confidential or proprietary information. Information
need not qualify as a trade secret to be protected as Confidential Information
under this Agreement, and the authorized and controlled disclosure of
Confidential Information to authorized parties by Company in the pursuit of its
business will not cause the information to lose its protected status under this
Agreement. Executive acknowledges that this Confidential Information constitutes
a valuable, special, and unique asset used by the Company, WMI, and their
respective affiliates in their businesses to obtain a competitive advantage over
their competitors. Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company, WMI, and their respective affiliates in maintaining
their competitive position.

     Executive also will have access to, or knowledge of, Confidential
Information of third parties, such as actual and potential customers, suppliers,
partners, joint venturers, investors, financing sources, and the like, of the
Company, WMI, and their affiliates.

     The Company also agrees to provide Executive with one or more of the
following: access to Confidential Information, specialized training regarding
the Company’s and WMI’s methodologies and business strategies, and/or support in
the development of goodwill such as introductions, information and reimbursement
of customer development expenses consistent with Company policy. The foregoing
is not contingent on continued employment, but is contingent upon Executive’s
use of the Confidential Information access, specialized training, and goodwill
support provided by Company for the exclusive benefit of the Company and upon
Executive’s full compliance with the restrictions on Executive’s conduct
provided for in this Agreement.

     In addition to the requirements set forth in Section 5(c)(i), Executive
agrees that Executive will not after Executive’s employment with the Company,
make any unauthorized disclosure of any then Confidential Information or
specialized training of the Company, WMI, or their respective affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. Executive also agrees to preserve and protect the
confidentiality of third party Confidential Information to the same extent, and
on the same basis, as the Company’s Confidential Information.

     (d)  Unfair Competition Restrictions. Upon Executive’s Employment Date, the
Company agrees to and shall provide Executive with immediate access to
Confidential Information. Ancillary to the rights provided to Executive
following employment termination, the Company’s provision of Confidential
Information, specialized training, and/or goodwill support to Executive, and
Executive’s agreements, regarding the use of same, and in order to protect the
value of the above-referenced stock options, training, goodwill support and/or
the Confidential Information described above, the Company and Executive agree to
the following provisions against unfair competition. Executive agrees that for a
period of two (2) years following the termination of employment for any reason
(“Restricted Term”), Executive will not, directly or indirectly, for Executive
or for others, anywhere in the United States (including all

14



--------------------------------------------------------------------------------



 



parishes in Louisiana) (the “Restricted Area”) do the following, unless
expressly authorized to do so in writing by the Chief Executive Officer:

  Engage in, or assist any person, entity, or business engaged in, the selling
or providing of products or services that would displace the products or
services that (i) the Company or WMI are currently in the business of providing
and were in the business of providing, or were planning to be in the business of
providing, at the time Executive was employed with the Company, and (ii) that
Executive had involvement in or received Confidential Information about in the
course of employment; the foregoing is expressly understood to include, without
limitation, the business of the collection, transfer, recycling and resource
recovery, or disposal of solid waste, including the operation of waste-to-energy
facilities and alternative energy facilities, and trading or hedging of
positions (physical and financial) in any fiber or fiber-related materials,
including, but not limited to, those marketed or traded by the Company

     It is further agreed that during the Restricted Term, Executive cannot
engage in any of the enumerated prohibited activities in the Restricted Area by
means of telephone, telecommunications, satellite communications,
correspondence, or other contact from outside the Restricted Area. Executive
further understands that the foregoing restrictions may limit his ability to
engage in certain businesses during the Restricted Term, but acknowledges that
these restrictions are necessary to protect the Confidential Information the
Company and WMI have provided to Executive.

     A failure to comply with the foregoing restrictions will create a
presumption that Executive is engaging in unfair competition. Executive agrees
that this Section defining unfair competition with the Company or with WMI does
not prevent Executive from using and offering the skills that Executive
possessed prior to receiving access to Confidential Information, confidential
training, and knowledge from the Company and WMI. This Agreement creates an
advance approval process, and nothing herein is intended, or will be construed
as, a general restriction against the pursuit of lawful employment in violation
of any controlling state or federal laws. Executive shall be permitted to engage
in activities that would otherwise be prohibited by this covenant if such
activities are determined in the sole discretion of the Chief Executive Officer
to be no material threat to the legitimate business interests of the Company or
WMI.

     (e)  Non-Solicitation of Customers. For a period of two (2) years following
the termination of employment for any reason, Executive will not call on,
service, or solicit competing business from customers of the Company, WMI, or
their respective affiliates whom Executive, within the previous twelve (12)
months, (i) had or made contact with, or (ii) had access to information and
files about, or induce or encourage any such customer or other source of ongoing
business to stop doing business with the Company or WMI.

15



--------------------------------------------------------------------------------



 



     (f)  Non-Solicitation of Employees. During Executive’s employment, and for
a period of two (2) years following the termination of employment for any
reason, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, WMI, or their
respective affiliates whom Executive had contact with, knowledge of, or
association within the course of employment with the Company to terminate his or
her employment, and will not assist any other person or entity in such a
solicitation.

     (g)  Non-Disparagement. Executive covenants and agrees that Executive shall
not engage in any pattern of conduct that involves the making or publishing of
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company or WMI, their respective management, or
of management of corporations affiliated with the Company or WMI.

     9.     Enforcement of Covenants.

     (a)  Termination of Employment and Forfeiture of Compensation. Executive
agrees that any breach by Executive of any of the covenants set forth in
Section 8 hereof during Executive’s employment by the Company, shall be grounds
for immediate dismissal of Executive for Cause pursuant to Section 5(c)(i),
which shall be in addition to and not exclusive of any and all other rights and
remedies the Company may have against Executive.

     (b)  Right to Injunction. Executive acknowledges that a breach of the
covenants set forth in Section 8 hereof will cause irreparable damage to the
Company and/or WMI with respect to which the remedy at law for damages will be
inadequate. Therefore, in the event of breach or anticipatory breach of the
covenants set forth in this Section 8 by Executive, Executive and the Company
agree that the Company and/or WMI shall be entitled to seek the following
particular forms of relief, in addition to remedies otherwise available to it at
law or equity: (A) injunctions, both preliminary and permanent, enjoining or
restraining such breach or anticipatory breach and Executive hereby consents to
the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (B) recovery of all reasonable sums as determined by a court
of competent jurisdiction expended and costs, including reasonable attorney’s
fees, incurred by the Company and/or WMI to enforce the covenants set forth in
this section.

     (c)  Separability of Covenants. The covenants contained in Section 8 hereof
constitute a series of separate but ancillary covenants, one for each applicable
State in the United States and the District of Columbia, and one for each
applicable foreign country. If in any judicial proceeding, a court shall hold
that any of the covenants set forth in Section 8 exceed the time, geographic, or
occupational limitations permitted by applicable laws, Executive and the Company
agree that such provisions shall and are hereby reformed to the maximum time,
geographic, or occupational limitations permitted by such laws. Further, in the
event a court shall hold unenforceable any of the separate covenants deemed
included herein, then such unenforceable covenant or covenants shall be deemed
eliminated from the provisions of this Agreement for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding. Executive and the Company further agree that the
covenants in Section 8 shall each be construed as a separate agreement
independent of any other provisions of this Agreement, and the existence of any
claim or cause of action by

16



--------------------------------------------------------------------------------



 



Executive against the Company or WMI whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants of Section 8.

     10.     Indemnification.

     The Company shall indemnify and hold harmless Executive to the fullest
extent permitted by Delaware law for any action or inaction of Executive while
serving as an officer or director of the Company or, at the Company’s request,
as an officer or director of any other entity or as a fiduciary of any benefit
plan. This provision includes the obligation and undertaking of the Executive to
reimburse the Company for any fees advanced by the Company on behalf of the
Executive should it later be determined that Executive was not entitled to have
such fees advanced by the Company under Delaware law. The Company shall cover
the Executive under directors and officers liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other officers and directors.

     11.     Disputes and Payment of Attorney’s Fees.

     If at any time during the term of this Agreement or afterwards there should
arise any dispute as to the validity, interpretation or application of any term
or condition of this Agreement, the Company agrees, upon written demand by
Executive (and Executive shall be entitled upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling the Company) to
promptly provide sums sufficient to pay on a current basis (either directly or
by reimbursing Executive) Executive’s costs and reasonable attorney’s fees
(including expenses of investigation and disbursements for the fees and expenses
of experts, etc.) incurred by Executive in connection with any such dispute or
any litigation, provided that Executive shall repay any such amounts paid or
advanced if Executive is not the prevailing party with respect to at least one
material claim or issue in such dispute or litigation. The provisions of this
Section 11, without implication as to any other section hereof, shall survive
the expiration or termination of this Agreement and of Executive’s employment
hereunder.

     12.     Withholding of Taxes.

     The Company may withhold from any compensation and benefits payable under
this Agreement all applicable federal, state, local, or other taxes.

     13.     Source of Payments.

     All payments provided under this Agreement, other than payments made
pursuant to a plan which provides otherwise, shall be paid from the general
funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets made, to assure payment. Executive shall have no
right, title or interest whatever in or to any investments which the Company may
make to aid the Company in meeting its obligations hereunder. To the extent that
any person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

17



--------------------------------------------------------------------------------



 



     14.     Assignment.

     Except as otherwise provided in this Agreement, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Executive (but any payments due hereunder which would be payable
at a time after Executive’s death shall be paid to Executive’s designated
beneficiary or, if none, his estate) and shall be assignable by the Company only
to any financially solvent corporation or other entity resulting from the
reorganization, merger or consolidation of the Company with any other
corporation or entity or any corporation or entity to or with which the
Company’s business or substantially all of its business or assets may be sold,
exchanged or transferred, and it must be so assigned by the Company to, and
accepted as binding upon it by, such other corporation or entity in connection
with any such reorganization, merger, consolidation, sale, exchange or transfer
in a writing delivered to Executive in a form reasonably acceptable to Executive
(the provisions of this sentence also being applicable to any successive such
transaction).

     15.     Entire Agreement; Amendment.

     This Agreement shall supersede any and all existing oral or written
agreements, representations, or warranties between Executive and the Company,
WMI, or any of their respective parent, subsidiaries or affiliated entities
relating to the terms of Executive’s employment by the Company or WMI. It may
not be amended except by a written agreement signed by both parties.

     16.     Governing Law.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas applicable to agreements made and to be performed in
that State, without regard to its conflict of laws provisions.

     17.     Requirement of Timely Payments.

     If any amounts which are required, or determined to be paid or payable, or
reimbursed or reimbursable, to Executive under this Agreement (or any other
plan, agreement, policy or arrangement with the Company) are not so paid
promptly at the times provided herein or therein, such amounts shall accrue
interest, compounded daily, at an 8% annual percentage rate, from the date such
amounts were required or determined to have been paid or payable, reimbursed or
reimbursable to Executive, until such amounts and any interest accrued thereon
are finally and fully paid, provided, however, that in no event shall the amount
of interest contracted for, charged or received hereunder, exceed the maximum
non-usurious amount of interest allowed by applicable law.

     18.     Notices.

     Any notice, consent, request or other communication made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered

18



--------------------------------------------------------------------------------



 



or mailed by registered or certified mail, return receipt requested, or by
facsimile or by hand delivery, to those listed below at their following
respective addresses or at such other address as each may specify by notice to
the others:

              To the Company:   Recycle America Alliance, L.L.C.         1001
Fannin, Suite 4000         Houston, Texas 77002         Attention: Corporate
Secretary               Copy to WMI:   Waste Management , Inc.         1001
Fannin, Suite 4000         Houston, Texas 77002         Attention: Corporate
Secretary               To Executive:   At the address for Executive set forth
below.

     19.     Miscellaneous.

     (a)  Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

     (b)  Separability. Subject to Section 9 hereof, if any term or provision of
this Agreement is declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such term or provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

     (c)  Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

     (d)  Rules of Construction. Whenever the context so requires, the use of
the singular shall be deemed to include the plural and vice versa.

     (e)  Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day
set forth above.



  STEVE RAGIEL
(“Executive”)



  /s/ Steve Ragiel    

--------------------------------------------------------------------------------

  Steve Ragiel  



  2740 Centenary St   (address)  

--------------------------------------------------------------------------------

 



  Houston, Texas 77005    

--------------------------------------------------------------------------------



  RECYCLE AMERICA ALLIANCE, L.L.C.
(The “Company”)

          By: /s/ A. Maurice Myers      

--------------------------------------------------------------------------------

    A. Maurice Myers       On Behalf of the Board of Managers  

20